UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 8, 2012 Commission File No. 0-11178 UTAH MEDICAL PRODUCTS, INC. (Exact name of Registrant as specified in its charter) UTAH 87-0342734 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7043 South 300 West Midvale, Utah84047 Address of principal executive offices Registrant's telephone number:(801) 566-1200 ITEM 8.01 OTHER EVENTS On November 8, 2012, Utah Medical Products, Inc. announced that it is increasing its regular quarterly cash dividend.A dividend of $.245 per share is payable on December 28, 2012 to shareholders of record at the close of business on December 13, 2012.A copy of the press release is attached hereto as Exhibit 99.1 SIGNATURES Pursuant to the requirements of the Securities Exchanges Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. UTAH MEDICAL PRODUCTS, INC. REGISTRANT Date: 11/8/2012 By:/s/ Kevin L. Cornwell Kevin L. Cornwell CEO EXHIBIT INDEX Index Number Description Press release issued November 8, 2012: Utah Medical Products, Inc. Increases Regular Quarterly Dividend
